52 So. 3d 851 (2011)
John SCIANDRA, Appellant,
v.
STATE of Florida, Appellee.
No. 2D09-5523.
District Court of Appeal of Florida, Second District.
February 11, 2011.
Roger D. Futerman and Melissa A. Loesch of Law Offices of Roger D. Futerman & Associates, Clearwater, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Elba C. Martin-Schomaker, Assistant Attorney General, Tampa, for Appellee.
NORTHCUTT, Judge.
The State properly concedes that John Sciandra's probation ended on September 19, 1997, and that his order of discharge should have been entered nunc pro tunc to that date. Accordingly, we reverse the order denying Sciandra's motion to correct illegal sentence. See Francois v. State, 695 So. 2d 695, 697 (Fla.1997) ("[W]hen a probationary period expires, the court is divested of jurisdiction over the probationer unless, prior to that time, the appropriate steps were taken to revoke or modify the probation."); Slingbaum v. State, 751 So. 2d 89, 89-90 (Fla. 2d DCA 1999) ("[W]here it can be determined without an evidentiary hearing that a sentence has been imposed by a court without jurisdiction, that sentence is illegal, whatever its length.").
Reversed.
ALTENBERND and MORRIS, JJ., Concur.